                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                   NO. 5:19-CR-00466-D-1



   UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
       v.


   OMAR RASHARD MCFADDEN


       On motion of the Defendant, and for good cause shown, it is hereby ORDERED that [DE 58]

be sealed until otherwise ordered by the Court, except that copies may be provided to the United ,

States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _L_ day of   F~::'~, 2021.



                                    United States District Judge




            Case 5:19-cr-00466-D Document 60 Filed 03/01/21 Page 1 of 1
